Citation Nr: 0812844	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to service connection for neurological 
symptoms, including burning of the spine and involuntary 
twitching of the arms, hands and legs, including as due to an 
undiagnosed illness.  

2.	Entitlement to service connection for vertigo, including 
as due to an undiagnosed illness.

3.	Entitlement to service connection for neuropsychological 
symptoms with depression and sleep disturbance, including as 
due to an undiagnosed illness.

4.	Entitlement to service connection for respiratory disorder 
with allergies, including as due to an undiagnosed illness.

5.	Entitlement to service connection for cardiovascular 
symptoms, including as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sister


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision.  The April 2002 RO 
decision also included an issue for an increased evaluation 
for a right ankle fracture, which the veteran withdrew by a 
written statement in January 2008.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issues of obstructive sleep apnea and depression, 
including as due to an undiagnosed illness are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's active military service included a tour of 
duty in the Southwest Asia Theater of operations during the 
Persian Gulf War.

3.	The veteran's burning of the spine is attributable to a 
known clinical diagnosis of degenerative disc disease in the 
cervical, thoracic and lumbar spine which was not incurred in 
service, within one year after service and is not otherwise 
related to service.  

4.	The veteran has been clinically found to have involuntary 
twitching of the arms, hands and legs of unclear etiology 
that may be presumed as due to an undiagnosed illness based 
on his Persian Gulf War service. 

5.	The evidence is in relative equipoise as to whether 
vertigo is of unclear etiology that may be presumed as due to 
undiagnosed illness based on his Persian Gulf War service. 

6.	The veteran's respiratory symptoms are attributable to a 
known clinical diagnosis of allergies that has been related 
by competent evidence to service.  

7.	The competent medical evidence does not show that the 
veteran has a cardiovascular disability.  


CONCLUSIONS OF LAW

1.	Degenerative disc disease in the cervical, thoracic and 
lumbar spine was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2007).

2.	Involuntary twitching of the arms, hands and legs was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).

3.	Vertigo was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2007).

4.	Allergies were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).

5.	A cardiovascular disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  A subsequent letter was 
also sent in January 2004.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection for a back disability 
and for a cardiovascular disability is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  Additionally, service 
connection for involuntary twitching, vertigo and allergies 
is being granted.  This is a full grant of benefits sought, 
therefore, the notice error was harmless.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in September 2001, March 2004 and 
April 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis and organic diseases of the 
nervous system manifests to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317 (d)(2).  

The DD214 indicated that the veteran had service from August 
1988 to January 1996.  He received the Army Commendation 
Medal (3rd Award), the Meritorious Unit Commendation, the 
National Defense Service Medal, the Kuwait Liberation Medal 
(K), the Kuwait Liberation Medal (SA), the Southwest Asia 
Service Medal with two Bronze Service Stars, the Army Service 
Ribbon and the Overseas Service Ribbon.  Based on the 
foregoing, the Board finds that the veteran served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and meets the definition of a "Persian Gulf veteran."

NEUROLOGICAL SYMPTOMS

The veteran asserts that burning of the spine and involuntary 
twitching of his hands, arms and legs should be service 
connected as neurological symptoms of an undiagnosed illness.  

Burning of the Spine 

In a VA Compensation and Pension Examination in September 
2001, the veteran had complaints of pain and burning in his 
spine.  An MRI of his spine showed a ruptured disc at T8-T9.  
An MRI of the low back showed degenerative disc disease 
without herniation.  He was diagnosed with degenerative disc 
disease of the cervical, thoracic and lumbar spine.  In a VA 
Compensation and Pension Examination in April 2005, the 
veteran was diagnosed with a ruptured disc at T7 and T8, 
chronic cervical muscle sprain with neck pain and chronic 
lumbosacral strain.  As the veteran's symptoms of burning of 
the spine can be attributed to a clinical diagnosis of 
degenerative disc disease, the Persian Gulf War presumption 
of service connection does not apply. 

The Board will nevertheless evaluate the veteran's back 
disability on a direct basis.  Although the veteran has a 
back disability, there is no evidence that it was incurred in 
service or is related to service. 

The service medical records are silent for a back disability.  
In the December 1985 entrance examination the veteran did not 
report a back disability or recurrent back pain and the 
examiner clinically evaluated the veteran's spine as normal.  
In May 1987, the veteran reported that he did not have 
recurrent back pain and the veteran's spine was clinically 
evaluated as normal.  A periodic examination in September 
1992 also clinically evaluated the veteran's spine as normal.  
The Board notes that there is no separation examination of 
record.  

The medical evidence shows that veteran was treated for back 
pain since February 2001 by private physicians. There was no 
medical evidence depicting symptoms of or a diagnosis of a 
back disability within one year of separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309.  

Nevertheless, there was no competent medical evidence of a 
link between the veteran's back disability and service.  The 
evidence of record is devoid of any objective medical 
evidence of a back disability until many years after service.  
A February 2001 statement by the veteran's wife also 
indicated that the veteran's back pain began three weeks 
prior to the statement.  This lapse in time weighs against 
the veteran's claim.  Furthermore, no doctor has ever opined 
that his back disability is related to any remote incident or 
injury in service.  Despite being treated for several years 
by several different physicians for his back disability, 
there is no medical opinion of record relating the veteran's 
back disability to service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his back disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The competent medical 
evidence weighs against the veteran's assertions.  

In sum, the evidence of record does not show a nexus between 
the veteran's back disability and an in-service injury.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a back disability 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Involuntary Twitching

In an April 2005 VA Compensation and Pension Examination, a 
VA examiner found that the veteran had involuntary muscle 
spasms of his arms, hands, and legs since June 2001.  The 
examiner concluded that these symptoms cannot be explained by 
any form [sic] diagnosis and these can be attributed most 
likely to the Gulf War Syndrome.  

The Board finds that the veteran's symptoms of involuntary 
muscle spasms and twitching warrants service connection as 
due to an undiagnosed illness.  The symptoms have not been 
attributed to a diagnosis, have been related to service and 
have been present for longer than 6 months.  The Board finds 
that the current reports of twitching and muscle spasms of 
the arms, hands, and legs have manifested in such symptoms 
analogous to incomplete mild or moderate paralysis of the 
nerves prior to December 31, 2011 as required for a 
compensable rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8885-8520 (2007).  Therfore, service connection is warranted.  

VERTIGO

In a September 2001 VA Compensation and Pension Examination, 
the veteran reported that his first episode of vertigo was in 
January 1999.  The veteran experienced approximately 2 
episodes of vertigo per year.  The examiner diagnosed the 
veteran with Meniere's Disorder.  An otologic examination was 
unremarkable and an ENG was normal.  The examiner opined that 
the diagnosis was not associated with Gulf War Syndrome, or 
with anything else that could have occurred in service.  

In an April 2005 VA Compensation and Pension Examination the 
veteran reported that he experienced vertigo once every two 
to three months.  In contrast to the September 2001 opinion, 
the examiner opined that it could not be explained by any 
form [sic] diagnosis and it could be contributed most likely 
to the Gulf War Syndrome.  

The Board finds that the medical evidence of record is in 
relative equipoise as to whether vertigo can be attributed to 
any known clinical diagnosis.  One VA examiner indicated that 
vertigo was caused by Meniere's Disorder, as opposed to the 
other VA examiner that indicated that is was a symptom not 
explained by a diagnosis.  As such, the benefit of the doubt 
must be given to the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the Board finds that vertigo 
is a symptom not attributable to a clinical diagnosis.  

The medical evidence also shows that vertigo existed for at 
least six months.  The veteran testified that he first 
experienced vertigo in January 1999 and he continued to 
experience vertigo in the latest examination in April 2005.  
Therefore, as it has existed for over 6 months, vertigo is 
considered chronic.  

The service medical records are silent for vertigo.  There is 
no evidence of record depicting vertigo in service.  In fact, 
the veteran testified that he had not experienced until 
January 1999, 3 years after service.  The Board finds that 
vertigo did not manifest in service.  

Finally, the Board also finds that the medical evidence of 
record is in relative equipoise as to whether vertigo is 
related to service.  One VA examiner opined that it was not 
associated with Gulf War Syndrome or anything else in 
service.  The other VA examiner opined that vertigo can be 
attributed most likely to Gulf War Syndrome.  Again, the 
benefit of the doubt must be given to the veteran.  Id.  
Therefore, the Board finds that vertigo is attributed to Gulf 
War Syndrome and related to service.  

Based on the medical evidence of record, the Board finds that 
the veteran experienced at least occasional dizziness, 
therefore, vertigo has manifested to a least 10 percent prior 
to December 31, 2011 in accordance with 38 C.F.R. § 4.87, 
Diagnostic Code 6204.  As such, the Board grants service 
connection for vertigo, as due to an undiagnosed illness.

RESPIRATORY DISORDER WITH ALLERGIES

The veteran testified that he did not have allergies prior to 
service.  After service he developed allergies to weeds, 
grass, trees and several foods.  The veteran also developed a 
sensitivity to chemicals.  

In private medical records in April 2005 the veteran was 
diagnosed with toxic effect of other pesticides, not 
elsewhere classified.  In October 2005, the veteran was 
diagnosed with allergic rhinitis due to other allergen and 
pollen.  

As the veteran's respiratory symptoms have been attributed to 
a clinical diagnosis of allergies, the Persian Gulf War 
presumption of service connection does not apply.  The Board 
will nevertheless evaluate service connection for allergies 
on a direct basis.  

The service medical records indicate that the veteran was 
treated for allergies in June 1983.  The statements from the 
veteran, his wife and family also indicate that he did not 
have allergies prior to service and exhibited symptoms after 
returning from service in January 1991.  The VA treatment 
notes indicate that in October 2002, the veteran received 
treatment for environmental allergies for the past year.  
Private medical records also clearly establish continuous 
treatment for allergies after service.  

The Board has also considered the April 2005 VA examination.  
The examiner found that the veteran's allergies, including 
pesticides, cleaning agents, perfumes, petrochemical agents, 
mold, weeds, grass and dust mites can be attributed most 
likely to Gulf War Syndrome.  

The Board finds that service connection is warranted.  The 
veteran has a current diagnosis of allergies.  The medical 
evidence also established a nexus between his diagnosis and 
service.  Although there was only an isolated treatment for 
allergies in service, all the evidence of record establishes 
that allergies were incurred in service.  Affording the 
veteran the benefit of the doubt and considering the lay 
statements, the private medical evidence and the VA records, 
the Board finds that service connection for respiratory 
symptoms due to allergies is warranted.  

CARDIOVASCULAR SYMPTOMS

The veteran testified that he has cardiovascular problems, 
including hypertension.  He indicated that he was not 
diagnosed with high blood pressure, but his blood pressure 
would escalate and then decrease with no apparent cause.  

In 1999, the veteran had an irregular heart beat.  

In the March 2004 VA Compensation and Pension Examination, 
the veteran had a heart rate of 96, regular rhythm, no 
murmurs, no irregularity and his heart was not enlarged.  The 
examiner's impression was hypertensive vascular disease, 
untreated.  The examiner found that the elevated blood 
pressure could be circumstantial relating to anxiety about 
being at the examination.  

The private medical records in April 2005 show that the 
veteran did not have murmur, gallops, edema of varicosities 
or abnormal sounds.  

In April 2005, the veteran had a normal cardiac examination.  
The examiner found that a decreasing heart rate was most 
likely attributed to obstructive sleep apnea.  

Based on the forgoing, the Board finds that the most recent 
cardiovascular examinations do not show cardiovascular 
symptoms.  Based on the medical evidence of record, there was 
an isolated incident of irregular heart beat and one incident 
of potential hypertension.  The medical evidence does not 
show objective indications of a chronic disability.  
Additionally, symptoms of a cardiovascular disability have 
not been demonstrated to have been present for a six month 
period.  As such, the cardiovascular symptoms the veteran 
exhibited do not meet the definition of a qualifying chronic 
disability for purposes of the Gulf War presumption.  

Regarding direct service connection, the Board finds that the 
medical evidence of record does not sufficiently establish 
the presence of a cardiovascular disability.  In the absence 
of evidence of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As there is no confirmed 
diagnosis of a cardiovascular disability in the competent 
medical evidence, the preponderance of the evidence weighs 
against the veteran's claim and service connection for a 
cardiovascular disability is not warranted.


ORDER

Service connection for burning of the spine, including as due 
to an undiagnosed illness is denied.  

Service connection for involuntary twitching of the arms, 
hands and legs as due to an undiagnosed illness is granted.  

Service connection for vertigo, as due to an undiagnosed 
illness is granted.  

Service connection for a respiratory disorder manifested by 
allergies is granted.  

Service connection for cardiovascular symptoms, including as 
due to an undiagnosed illness is denied.  


REMAND

The veteran testified that he was first diagnosed with 
depression in 2001.  He indicated that it was brought on by 
other health issues, including vertigo, allergies, burning in 
his spine, blood pressure, and chronic fatigue.  The Board 
notes that the veteran is service connected for vertigo, 
allergies and chronic fatigue. 

In May 2001, a neuropsychologist diagnosed the veteran with 
mild depression and some personality difficulties.  In an 
August 2001 Psychological Evaluation, the psychologist found 
symptoms consistent with depression and anxiety.  He 
indicated that diagnoses to consider were pain disorder 
associated with both physical and psychological factors, 
adjustment reaction with mixed anxiety and depressed mood and 
psychological factors affecting medical condition.  The 
psychologist found that anxiety, stress or fear about his 
physical condition may exacerbate the pain and other somatic 
distress.  The psychologist indicated that there seemed to be 
an underlying concern that he was exposed to a toxin in 
service causing his problem.  

In the April 2005 VA Examination, the examiner opined that 
the veteran had chronic moderate depression with multiple 
origin with gross components contributing and adding to the 
diagnosis.  

Additionally, regarding sleep disturbances, in the April 2005 
VA examination, the veteran was diagnosed with obstructive 
sleep apnea.  The veteran was treated with oxygen at night.  
The examiner found that the veteran had sleep disturbances 
due to obstructive sleep apnea and depression.  The examiner 
indicated that the sleep problems could be attributed to the 
depression.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence that depressive symptoms may 
be associated with service and other service connected 
disabilities.  There is also medical evidence that sleep 
apnea may be caused by depression.  Therefore, the Board 
finds that the veteran is entitled to an VA examination to 
determine the diagnosis and etiology of any psychiatric 
disorder and sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the service connection claims on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2007).  

2.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's depression or 
any other acquired psychiatric disorder.  
The claims file must be made available to 
and reviewed by the specialist in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The specialist should state 
whether the veteran has an acquired 
psychiatric disorder.  If so, the veteran 
should state whether the psychiatric 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service or by a service 
connected disability, including as 
secondary to symptoms of an undiagnosed 
illness.  

3.	The veteran should also be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's obstructive 
sleep apnea.  The claims file must be made 
available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran has 
obstructive sleep apnea.  If so, whether 
the disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active service 
or by a service connected disability, 
including a psychiatric disorder or 
symptoms of an undiagnosed illness.  

4.	The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


